      Case 2:20-cv-02342-JAM-AC Document 9 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE MICHEL WYNN,                                 No. 2:20-cv-2342 AC
12                       Plaintiff,
13           v.                                          ORDER
14    PETERSON,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. Initially, plaintiff, filed his application for leave to proceed in forma pauperis on

20   the form used by this district and was given 30 days to file a corrected application. ECF No. 4.

21   Plaintiff submitted a new application but failed to date the form as required for consideration.

22   ECF No. 8 at 4. Accordingly, plaintiff’s second application will be vacated and plaintiff will be

23   provided the opportunity to submit the application on the appropriate form, with the required date

24   and signature. Plaintiff must again include all necessary information, including a certified copy

25   of his prison trust account statement for the six-month period immediately preceding the filing of

26   his complaint.

27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 8) is vacated;
                                                        1
      Case 2:20-cv-02342-JAM-AC Document 9 Filed 12/22/20 Page 2 of 2


 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 2   Forma Pauperis By a Prisoner; and
 3          3. Plaintiff shall submit, within thirty days from the date of this order, a completed
 4   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result
 5   in a recommendation that this action be dismissed without prejudice.
 6   DATED: December 21, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
